Today, we stand on the 
verge of global uncertainty. The international 
landscape is scarred by wars, conflict, civil unrest, 
epidemics, drought and famine. Poverty and 
malnutrition continue to ravage the lives of millions of 
the world’s inhabitants. 
 The very values and fabric on which the United 
Nations was founded are being besieged by new ideas 
and principles that are undermining the authority of 
this body to maintain global peace and security. The 
clash of ideologies and of cultural and religious 
differences continues to give much food for thought. 
The United Nations stands at a crossroads. While it has 
the mandate to address those challenges, it remains 
paralysed as a result of actions taken by the hegemonic 
Powers of today. That is the dilemma confronting the 
Organization. 
 The value of the human person and his or her 
right to live in a world that is fair and just seems but a 
dream. Ensuring the dignity of one’s right to live with 
access to the most basic necessities in life remains our 
greatest challenge. We speak so ambitiously of creating 
a world that is equitable and just, but the outcomes 
have been unimpressive. 
 The schism between the minority rich and the 
majority poor continues to grow. The multitudes of the 
disadvantaged are being further marginalized from the 
so-called benefits of globalization. Fear has struck 
many small countries of the developing world. It is not 
the fear that the developing world has no capabilities in 
contributing to peace and security, but the fear — the 
greatest fear, in fact — that the undemocratic practices 
of the major United Nations organs, such as the 
Security Council, are causing tension and disarray in 
the work of the United Nations. 
 The disparities in the quality of life between the 
haves and the have-nots have grown to be fertile 
breeding grounds for new and hostile generations. And 
it is here that the phenomenon of terrorism continues to 
challenge the frontiers of our imagination. It is perhaps 
much clearer today than ever before that there are 
reasons for increased resentment in certain parts of the 
world. 
 My Government condemns terrorism in whatever 
form or manifestation it assumes, and there is an urgent 
need for all the Members of the United Nations to work 
together openly in combating those dangerous 
developments. The destruction of innocent lives should 
not be the means to meeting an end. That is inhumane. 
All United Nations Member countries therefore have 
the responsibility — a moral and ethical 
responsibility — to eradicate that menace from the face 
of the Earth. 
  
 
06-53615 2 
 
 Peace cannot be won through injustice, the 
practice of double standards, aggression or war. We 
cannot be victorious in the fight against terrorism if we 
fail to address its root causes. Conversely, it is 
incumbent on all Member States to act responsibly to 
ensure the implementation of all United Nations 
resolutions. Moreover, if we are to have any hope of 
building a better future, then peace must sometimes 
come at a price. 
 We must begin to look deeply, honestly and with 
open hearts if we are really to understand the world 
around us. If there is a question of repressive policies 
that influence and dominate the international economic 
and political order, then those concerned must take 
remedial action. The adoption of the resolution on the 
United Nation’s Global Counter-Terrorism Strategy is 
therefore a positive step forward. 
 The central focus on the fight against terrorism 
has taken centre stage for some, and the diversion of 
resources is jeopardizing the realization of the 
Millennium Development Goals and official 
development assistance target levels. Accessibility to 
the markets of the affluent nations has also restricted 
the progress of development in many countries of the 
developing world. Major world players must not lose 
sight of those goals. 
 Inter-State relations, mutual understanding and 
tolerance begin with respect for the individual. The 
dignity of the human person is of the essence in 
building equality between all persons. That is one of 
the fundamental principles of the United Nations. As 
Members of the United Nations, we have all agreed to 
embrace those principles and we continue to believe in 
those values. Vanuatu joined the United Nations in 
1981 because it believed in the Organization. Today, I 
stand before the Assembly to again reaffirm faith in the 
United Nations, but I agree that changes must take 
place to adapt the United Nations system to the 
evolution of the international and geopolitical and 
economic framework. 
 Reforms of the various United Nations bodies are 
therefore absolutely essential. There must be reform of 
the Security Council to ensure that it is democratic and 
more representative of the United Nations membership. 
The veto power in the Council dilutes all the good 
intentions of the majority of the United Nations 
membership towards addressing many of the 
challenges confronting us today. The underlying 
question, though, is: Has the disproportionate use of 
the veto power sustained reasonable levels of 
international peace and stability? 
 Cultural and religious differences cannot be seen 
to be obstacles in that regard. The United Nations 
brought civility and etiquette to the conduct of 
relations between States, and central to that are 
relations between individuals. The art of statesmanship 
has therefore become very critical at this time. Respect 
must therefore begin here at the United Nations. When 
one world Power speaks here, this Hall is jammed. 
Thereafter, the debate becomes routine. That is remiss 
of many of us. The annual general debate of the 
General Assembly is the only practical occasion at 
which almost all leaders are together in one place to 
discuss and share views on the development challenges 
facing the globe. The United Nations is not about one 
or several nations; it is about this family of nations 
with the one common objective of maintaining 
international peace and security. 
 Over the past few days, millions around the globe 
have monitored the unfolding debate in this noble Hall 
of the General Assembly. A war of words has 
resounded from this rostrum, exposing an alarming rift 
in relations between some super-Powers and the voices 
of the developing world. The media have exploited the 
situation to scrutinize those events, often ending up 
with gross assumptions and conclusions that have only 
instilled fear amongst the world’s innocent population. 
Now, is that the right message of hope we are giving to 
our peoples, who have faith in the United Nations? Is 
the United Nations not the beacon of hope for all 
humanity? 
 Confrontation must be resolved through tactful 
diplomacy and negotiation consistent with the purposes 
and principles of the United Nations Charter and 
established international law. In that spirit, we also 
appeal to those concerned to exercise great restraint 
and to have the wisdom and responsibility to ensure 
above all that any action they take serves that purpose, 
which must be in the interest of future global justice, 
peace and security. Any retreat from multilateralism 
will result only in increased tension and aggression. 
Again, mutual dialogue through appropriate 
mechanisms is absolutely critical at this very delicate 
time. 
 On the question of the Middle East, both Israel 
and Palestine have the right to live side by side in 
 
 
3 06-53615 
 
peaceful coexistence as independent and sovereign 
States. The international community must be realistic 
about the future. Let us allow justice, security and 
long-lasting peace to prevail for both the Israeli people 
and the Palestinians. 
 Recently, Vanuatu was recognized by the Happy 
Planet Index, published by the British-based New 
Economics Foundation, as the happiest place on Earth. 
We are proud to have been placed so high amongst all 
countries of the world, but we have been careful not to 
be carried away, and so often it is that island paradox 
that conceals the diverse development challenges that 
small island countries of the Pacific, such as Vanuatu, 
face in today’s world of globalization. 
 Last week, during the High-Level Meeting on the 
Midterm Comprehensive Global Review of the 
Implementation of the Programme of Action for the 
Least Developed Countries, I spoke of the many 
challenges facing my country in the implementation of 
the Brussels Programme of Action. Vanuatu has been 
showing positive signs of gradual economic growth. 
However, in the light of our vulnerability to natural 
disasters, exogenous market demand and supply price 
fluctuations and their adverse impacts on the three 
most important sectors contributing to our gross 
domestic product, we consider this an inappropriate 
time to include Vanuatu in the list of countries eligible 
for graduation. 
 Furthermore, while the current methods used to 
measure the three main thresholds for graduation are 
dependent on statistical variables, it is commonly 
understood that statistical data for countries in the 
Pacific — including Vanuatu — contain major 
discrepancies. Therefore, relying solely on such data to 
determine Vanuatu’s achievements in relation to the 
thresholds would yield inaccurate results. 
 Very soon, the General Assembly will be 
considering countries recommended for inclusion in 
the list of countries eligible for graduation. That list 
includes Vanuatu. Our arguments for exclusion from 
the list are well founded and based on practical 
realities. My Government considers as premature the 
recommendation by the Committee for Development 
Policy to include Vanuatu on the list. We therefore call 
upon Members of the United Nations to understand and 
support Vanuatu’s case. 
 As a responsible United Nations Member, 
Vanuatu is also contributing towards international 
peace and security. Vanuatu peacekeepers have 
participated in United Nations peacekeeping missions 
in Bosnia and East Timor, and we currently have 
peacekeepers stationed in the Congo, Haiti, Côte 
d’Ivoire and the Sudan. Vanuatu has also participated 
in regional peacekeeping missions in Bougainville and 
Solomon Islands. Those efforts illustrate Vanuatu’s 
resolve to engage in peacekeeping and peacebuilding 
in both the regional and international contexts. 
 With regard to the question of the environment — 
in particular global warming and climate change — my 
Government strongly aligns itself with other small 
island States in urging the international community to 
reduce emissions. The failure of major emitters to sign 
the Kyoto Protocol is a major disappointment. 
 The Charter of the United Nations espouses the 
principles that continue to guide the Organization’s 
efforts in the process of self-determination. It calls for 
recognition of and respect for the fundamental rights of 
peoples and territories still under colonial rule. We 
must not lose sight of that goal. The United Nations 
must make renewed efforts where it has failed to allow 
justice to prevail for those peoples who continue to be 
denied their inalienable right to freedom and 
democracy. We must relegate that dark legacy to the 
past.   
 Determining how to bring more cohesiveness and 
unity to this great community of nations has now 
become a much more formidable challenge. I affirm 
my support for the challenging exercise before us. Our 
Almighty Creator entrusted us, the human race, with 
the safeguarding of a great asset, the Earth. It is 
incumbent on us to make the most of that opportunity. 
The world’s destiny is in our hands. In that spirit, I 
extend my congratulations to Montenegro on its 
admission as the 192nd Member of the United Nations. 
 Before closing, I would like to acknowledge the 
support of our development partners — in particular 
Australia, New Zealand, France, Japan, the People’s 
Republic of China, the United States of America and 
the European Union — as well as the various United 
Nations bodies that are strongly supporting the 
development of Vanuatu. I also extend our appreciation 
to India, Thailand, Malaysia, Singapore and Indonesia 
for their continuous support within the framework of 
South-South cooperation. In addition, my Government 
is encouraged by the initiative and the kind gesture of 
Venezuela in committing $2 million to the Pacific 
  
 
06-53615 4 
 
islands through the work programme of the United 
Nations Convention to Combat Desertification. Those 
are positive developments that together are 
complementing the leadership role being played by my 
Government in its development path. 
 In closing, I take this final opportunity to pay our 
respects to the Secretary-General, Mr. Kofi Annan, for 
his outstanding stewardship of the United Nations. His 
wisdom has ensured that the United Nations will retain 
its credibility and its relevance. During periods of 
turbulence and uncertainty, he has been relentless in 
the pursuit of his belief in United Nations reform. My 
Government salutes him for his distinguished service 
to the United Nations. We wish him all the best in his 
future endeavours. 